DETAILED ACTION
This Office Action is responsive to the reply filed on July 13, 2022. Claims 1-47 are pending. Claims 2, 4-5, 7, 9-10, 12, 14-16, 18, 20-21, 23, 25-26, 28, 30-47 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 9 
Election/Restrictions
Applicant's election without traverse of Species A and Invention I (Claims 1, 3, 6, 8, 11, 13, 17, 19, 22, 24, 27 and 29) in the reply filed on March 21, 2022 is acknowledged. 
Prior Art Relied Upon
This action references the following issued US Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2018/0023482 A1
“LEFEBVRE”
US 2015/0300250 A1
“SUCIU”

This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
PAGES
COPY
HEREINAFTER
European Aviation Safety Agency 
Type-certificate Data Sheet for Engine PW100 series engines (March 2018), 
European Aviation Safety Agency, 
TCDS No.: IM.E.041 Issue: 04
ALL
PROVIDED
PREVIOUSLY
“EASA”
Pratt & Whitney Canada 
PW 100/150 (October 2016),
Pratt & Whitney Canada (www.pwc.ca),
public webpage archived 10/13/2016*
ALL
PROVIDED
PREVIOUSLY
“PWC”

*The public webpage was archived in the Internet Archive Wayback Machine on 10/13/2016, which can be viewed at https://web.archive.org/web/20161013185929/http://www.pwc.ca/en/engines/pw100-pw150, the copy provided was retrieved on retrieved 04/01/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, 13, 17, 19, 22, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LEFEBVRE in view of EASA, PWC and SUCIU. 


    PNG
    media_image1.png
    936
    1418
    media_image1.png
    Greyscale




Re Claim 1, LEFEBVRE teaches a method of providing at least two classes of an aircraft gas turbine engine 10 (¶0010), the method comprising: 
providing a first class of the engine (Figure 1, turboprop) comprising a core/gas generator having inter alia a first high pressure turbine 41 driving a first high pressure compressor 42b, and a first low pressure turbine 21 driving a first low pressure compressor 22 and an output 16 configured to drive a rotating aircraft propulsion load [propeller] (¶0017), the first low pressure compressor and the first high pressure compressor having respective first gas path profiles extending from respective inlets to respective outlets of the first high and low pressure compressors (the first low pressure compressor has a first LPC gas path profile extending from an inlet at “A” annotated in Image 1 to an outlet at “B” annotated in Image 1; the first high pressure compressor has a first HPC gas path profile extending from an inlet at “C” annotated in Image 1 to an outlet at “D” annotated in Image 1); said first gas path profiles respectively defined between a radially-inner flow boundary surface and a radially-outer flow boundary surface of the respective compressor (see surfaces illustrated in Figure 1); configuring the first class of the engine so that the first low pressure compressor in use runs at a first speed to produce a first power output (¶0014). However, LEFEBVRE as discussed so far is silent to providing a second class of the engine as claimed. 
Prior art (EASA, PWC & SUCIU) establishes it was a well-known and predictable practice to those of ordinary skill in the art to provide a second class of an aircraft gas turbine engine derived from a first class of the engine such that the second class of the engine includes all (or some) engine assembly/dimensional features of the first class of the engine, and wherein such classes may include different ratings and operating limits despite having the same structure (see discussion below).  
For example, the prior art teaches aircraft gas turbine turboprop PW100 family engines being made according to numerous classes according to various differing aircraft applications (See EASA at pp. 5-6 and PWC at pp. 2-3). For the PW100, these classes comprise a first class of the engine PW126 and a second class of the engine PW126A, the first and second classes having: the same engine with the same assembly design definition (EASA at p. 7) and the same dimensions & weight (EASA at p. 8), but being utilized for different aircraft applications (EASA p. 6) with different corresponding ratings and operating limits (EASA pp. 9-14). Likewise, SUCIU teaches providing a second class of an aircraft gas turbine engine such that it has a common two spool core/gas generator 20 with a first class of the engine (¶¶0050, 0056) (consonant with that of the first class of the engine and its two spool core in LEFEBVRE as discussed above). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention provide the method taught by LEFEBVRE as discussed so far such that it further includes providing an additional second class of the engine derived from the first class of the engine (taught by LEFEBVRE), the second class of the engine being the same in dimensions and assembly structure as the first class of the engine as suggested in the prior art, 
Specifically with reference again to LEFEBVRE as discussed above, providing a second class of the engine  comprising a core/gas generator having inter alia having a second high pressure turbine 41 driving a second high pressure compressor 42b, a second low pressure turbine 21 driving a second low pressure compressor 22 and an output 16 configured to drive a rotating aircraft propulsion load [propeller], the second low pressure compressor and the second high pressure compressor having respective second gas path profiles extending from respective inlets to respective outlets of the second high and low pressure compressors (the second low pressure compressor having a second LPC gas path profile extending from an inlet at “A” annotated in Image 1 to an outlet at “B” annotated in Image 1; the second high pressure compressor having a second HPC gas path profile extending from an inlet at “C” annotated in Image 1 to an outlet at “D” annotated in Image 1), said second gas path profiles respectively defined between a radially-inner flow boundary surface and a radially-outer flow boundary surface of the respective compressor (LEFEBVRE, Figure 1), and as taught in the prior art the second gas path profile of the second low pressure compressor is the same as the first gas path profile of the first low pressure compressor, and the second gas path profile of the second high pressure compressor is the same as the first gas path profile of the first high pressure compressor,  
since the use of a known technique (in the instant case, providing two engine classes with the same structural and dimensional characteristics) to improve a similar device (turboprop engine classes of LEFEBVRE) in the same way (by minimizing changes to reduce design, development testing and manufacturing costs) to yield predictable results to a person skilled in the art (See EASA and SUCIU at ¶¶0050, 0056) has been held an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) C. However, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above so far fails to teach configuring the second class of the engine so that the second low pressure compressor in use runs at a second speed to produce a second power output, the second speed different from the first speed and the second power output different from the first power output.  
As discussed above, EASA teaches a first class of the engine PW126 and a second class of the engine PW126A, the first and second classes having: the same engine with the same assembly design definition (EASA at p. 7) and the same dimensions & weight (EASA at p. 8), but being utilized for different aircraft applications (EASA p. 6) with different corresponding ratings and operating limits (EASA pp. 9-14). EASA further teaches configuring the first class of the engine PW126 so that the first low pressure compressor in use runs at a first speed (e.g., 27900 RPM) to produce a first power output (Shaft Power of PW126 @ Maximum Continuous) providing the second class of the engine so that the second low pressure compressor in use runs at a second speed (e.g., 28900 RPM) to produce a second power output (Shaft Power of PW126A @ Maximum Continuous), the second speed different from the first speed and the second power output different from the first power output (See EASA pp. 9 & 13-14, Tables of which are reproduced in Image 2 below for illustrating differing values for the PW126 vs. PW126A).   

    PNG
    media_image2.png
    820
    1165
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further configure the second class of the engine so that the second low pressure compressor in use runs at a second speed to produce a second power output, the second speed different from the first speed and the second power output different from the first power output, in order to accommodate different aircraft applications and/or differing ratings & operating limits (EASA pp. 2, 9, 13-14) and since the use of a known technique (in the instant case, providing two engine classes with the same structural and dimensional characteristics but that are configured to operate at different speeds and powers for different aircraft applications) to improve a similar device (turboprop engine classes) in the same way (by minimizing changes to reduce design, development testing and manufacturing costs with accommodate various aircraft) to yield predictable results to a person skilled in the art (See EASA and SUCIU at ¶¶0050, 0056) has been held an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) C.
Re Claim 3, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 1, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; therefore, the first and second classes of the engine are turboprop style gas turbine engines (both classes are of the turboprop style disclosed by LEFEBVRE and are the same in structure).  
Re Claim 6, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 1, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above. LEFEBVRE further teaches the first and second gas path profiles of the respective low pressure compressors extend from the inlet of the respective compressor defined by leading edges of rotor blades of the respective compressor [annotated “E” in Image 1] to the outlet of the respective compressor defined by trailing edges of stator vanes of the respective compressor [annotated “F” in Image 1].  
Re Claim 8, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 3, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above. LEFEBVRE further teaches the first and second gas path profiles of the respective low pressure compressors extend from the inlet of the respective compressor defined by leading edges of rotor blades of the respective compressor [annotated “E” in Image 1] to the outlet of the respective compressor defined by trailing edges of stator vanes of the respective compressor [annotated “F” in Image 1].  
Re Claim 11, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 6, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above. LEFEBVRE further teaches wherein the first and second gas path profiles of the respective high pressure compressors extend from the inlet of the respective compressor defined by leading edges of rotor blades of the respective compressor [annotated “G” in Image 1] to the outlet of the respective compressor defined by trailing edges of rotor blades of the respective compressor [annotated “G” in Image 1].  
Re Claim 13, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 8, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above. LEFEBVRE further teaches wherein the first and second gas path profiles of the respective high pressure compressors extend from the inlet of the respective compressor defined by leading edges of rotor blades of the respective compressor [annotated “G” in Image 1] to the outlet of the respective compressor defined by trailing edges of rotor blades of the respective compressor [annotated “G” in Image 1].  
Re Claim 17, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 1, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; accordingly, the second class of the engine has a second LPT gas path profile of the second low pressure turbine that is the same as a first LPT gas path profile of the first low pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  
Re Claim 19, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 3, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; thus, the second class of the engine has a second LPT gas path profile of the second low pressure turbine that is the same as a first LPT gas path profile of the first low pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  
Re Claim 22, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 1, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; accordingly, providing the second class of the engine includes providing the second high pressure turbine to be the same as the first high pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  
Re Claim 24, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 3, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; thus, providing the second class of the engine includes providing the second high pressure turbine to be the same as the first high pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  
Re Claim 27, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 1, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; accordingly, providing the second class of the engine includes providing the second low pressure turbine to be the same as the first low pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  
Re Claim 29, LEFEBVRE in view of EASA, PWC and SUCIU as discussed above teaches the method of claim 3, wherein both the first and second classes are of the turboprop style/structure (disclosed by LEFEBVRE) and both the first and second classes are the same as one another in structure as discussed in Claim 1 above; thus, providing the second class of the engine includes providing the second low pressure turbine to be the same as the first low pressure turbine of the first class of the engine (see Claim 1 and Image 1 above).  

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
Applicant asserts “The Office than concedes that Lefebvre in view of EASA, PWC, and Suciu fails to teach that the second low pressure compressor runs at a second speed to produce a second power output.” No such concession is made and the statement mischaracterizes the rejections as articulated in the 04/13/2022 Office Action. The Office Action states “LEFEBVRE in view of EASA, PWC and SUCIU as discussed above so far fails to teach…” [emphasis added] (Office Action p. 6). The Office Action then immediately points to further teachings of EASA (Id. p. 6-8) relied upon to teach the limitation at issue. 
	Applicant’s arguments to the engines PW 126 and PW 126A appear to assert the PW100 series engines are two spool engines (one spool with a turbine driving a compressor and one spool with free/power turbine driving the propulsor); however, this is not the case (See EASA p. 8). 
The PW100 series turboprop engines are three spool turbomachines (Ibid.). They include: (i) an HP spool with a HP turbine and HP compressor; (ii) an LP spool with an LP turbine and LP compressor; and (iii) an output shaft spool driven by the free/power turbine.  While there is not driving engagement between the free/power turbine and a compressor, this is not asserted nor relied upon in the rejections. The rejections rely on the LP spool and the HP spool (and their respective LP, HP compressors). This is also shown in the excerpt from PWC that applicant reproduced and annotated; Applicant appears to have overlooked that in addition to the annotated “two-stage power turbine”, the PW118 to PW127 Models also include single stage low-pressure turbine and single stage high-pressure turbine, which drive respective stages of the “two-spool, two-stage centrifugal compressors” [emphasis added]. Indeed, PWC states “Low Pressure and high pressure compressors are powered independently by cooled turbine stages” and “A third shaft couples the power turbine to the propeller through a reduction gearbox” (PWC at p. 2). 
	The LP spool speeds in EASA (pp. 13-14) do not then refer to the output shaft spool driven by the free/power turbine as asserted, but rather refer to a speed of the LP spool, which as established above includes one compressor stage of the “two-spool, two-stage centrifugal compressor” driven by the single stage LP turbine. Indeed, the speeds of the output shaft spool, in which the free/power turbine drives the output shaft, are given in a separate table (EASA p. 12). Accordingly, Applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
July 21, 2022
/JASON H DUGER/Primary Examiner, Art Unit 3741